ORDER the judgment of conviction REVERSED AND
                      REMAND this matter to the district court for proceedings consistent with
                      this order."




                                                                                      J.
                                                         Gibbons




                      cc:   Hon. Michael Villani, District Judge
                            Law Offices of Martin Hart, LLC
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




                           'Because we have concluded that relief is warranted on this claim,
                      we need not consider Bass' other contentions.



SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    94k4(o